Exhibit 10.2
REVOLVING CREDIT NOTE

      $35,000,000.00   Pittsburgh, Pennsylvania     September 30, 2009

     FOR VALUE RECEIVED, the undersigned, Erie Insurance Exchange, a reciprocal
or inter-insurance exchange domiciled in the Commonwealth of Pennsylvania,
acting by and through Erie Indemnity Company, a Pennsylvania corporation, its
attorney-in-fact (the “Borrower”), hereby promises to pay to the order of Bank
of America, N.A. (“BOA”), the lesser of (i) the principal sum of Thirty-Five
Million and 00/100 Dollars ($35,000,000.00) or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by BOA to the Borrower
pursuant to Section 2.1.1 [Revolving Credit Loans] of the Credit Agreement,
dated of even date herewith (as may be amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto, and PNC Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”), payable on the Expiration
Date or as otherwise provided in the Credit Agreement. All capitalized terms
used herein shall, unless otherwise defined herein, have the same meanings given
to such terms in the Credit Agreement.
     The Borrower shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrower pursuant to Section 3.1 [Interest Rate Options] of, or as otherwise
provided in, the Credit Agreement.
     Upon the occurrence of an Event of Default which is continuing, the
Borrower shall pay interest on the entire principal amount of the then
outstanding Revolving Credit Loans evidenced by this Revolving Credit Note at a
rate per annum specified by Section 3.3 [Interest After Default] of, or as
otherwise provided in, the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable on the dates set forth in Section 4.5
[Interest Payment Dates] of the Credit Agreement and on the Expiration Date.
     Subject to the provisions of the Credit Agreement, if any payment or action
to be made or taken hereunder shall be stated to be or become due on a day which
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Administrative Agent located at One
PNC Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222, in lawful money of
the United States of America in immediately available funds.
     This Revolving Credit Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations,

 



--------------------------------------------------------------------------------



 



warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
     The Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Revolving Credit Note.
     THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE APPLICABLE LENDER TO
ACCEPT THIS REVOLVING CREDIT NOTE AND MAKE THE REVOLVING CREDIT LOANS.
     This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns. All references herein to the “Borrower”, the “Administrative Agent” and
the “Lenders” shall be deemed to apply to the Borrower, the Administrative Agent
and the Lenders, respectively, and their respective successors and assigns.
     This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal Laws of the Commonwealth of Pennsylvania without giving effect to
its conflicts of law principles.
     BOA may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Revolving Credit Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release BOA from its obligations under any of the Loan Documents.
[INTENTIONALLY LEFT BLANK]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Revolving Credit Note on the day and year first above written,
with the intention that it constitute a sealed instrument.

         

WITNESS:  BORROWER:

Erie Insurance Exchange
      By:   Erie Indemnity Company, a
Pennsylvania corporation, its
Attorney-in-Fact             /s/ Brian W.Bolash                      
                        By:   /s/ Douglas F. Ziegler   (SEAL)      Name:  
Douglas F. Ziegler        Title:   Senior Vice President,
Treasurer and Chief
Investment Officer     

 